DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 16 October 2020, 12 November 2020, 10 December 2020, 11 December 2020, 29 January 2021, 17 February 2021, 19 March 2021 and 8 April 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection required by the amendments to the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-13 and 15-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2009/0141522 by Adest in view of US 2012/0091817 by Seymour in further view of US 6,292,379 by Edevold.

Regarding claim 1, Adest discloses a system [see at least Figure 5] comprising: an converter [see at least Figure 5, (505a)]; a circuit [see at least Figure 5, (503)] converter to operate in response to the converter receiving power and a signal [see at least paragraph 0055, “superimposes a keep-alive signal”; the converter must receive power to operate]; and converter while not receiving the signal [see at least paragraph 0056].
Adest discloses converters and thus fails to disclose inverters.  However, Seymour discloses the use of inverters [see at least Figure 3A, (302)].
It would have been obvious to a person of ordinary skill in the art at the time of the Applicant's invention to utilize inverters for each solar panel to create a device capable of providing the benefits of individualized data reporting and individualized module maximum power point operation, while avoiding the drawbacks of high-voltage-ratio DC-to-AC power conversion and underused conductors.

It would have been obvious to a person of ordinary skill in the art at the time of the Applicant's invention to utilize switches as a bypass circuit as this allows for control of the circuit, thus allowing for automatic and user controlled interaction with the circuit and enabling the ability to turn off the circuit for various maintenance/repair work without shutting down the entire system.

Regarding claim 2, Adest in view of Seymour in further view of Edevold teaches the system of claim 1.
Edevold discloses wherein the circuit comprises an alternating-current (AC) bypass configured to pass an alternating current [see at least column 4, lines 42-62].

Regarding claim 3, Adest in view of Seymour in further view of Edevold teaches the system of claim 1.
Seymour discloses wherein a first output of the inverter is connected in series to a second output of another inverter [see at least Figure 3A, (302) to next (302)].

Regarding claim 4, Adest in view of Seymour in further view of Edevold teaches the system of claim 1.
Adest discloses wherein the converter is configured to convert an input power to an output 


Regarding claim 6, Adest in view of Seymour in further view of Edevold teaches the system of claim 1.
Seymour discloses wherein the system is connected, via the inverter, to an electrical grid [see at least Figure 3A, “to ac mains”].

Regarding claim 7, Adest in view of Seymour in further view of Edevold teaches the system of claim 1.
Edevold discloses wherein the inverter [see at least Figure 5, (20)] is connected to an electrical grid [see at least column 4, lines 42-62] via a bus [see at least Figure 5, “Line In” to “Line Out”], the system further comprising at least one switch connected to the bus and configured to disconnect the inverter from the electrical grid [see at Figure 5, (64)].

Regarding claim 8, Adest in view of Seymour in further view of Edevold teaches the system of claim 1.
Adest discloses further comprising at least one control unit configured to disconnect the inverter from an electrical grid based on one or both of the following conditions existing: a serial voltage of the inverter being less than a voltage of the electrical grid; or a lack of synchronization between the serial voltage and the voltage of the electrical grid [see at least paragraphs 0039 and 0055].


Adest discloses further comprising at least one control unit configured to: send the signal to the inverter [see at least paragraph 0055]; and based on a determination to shut down the inverter, stop sending the signal to the inverter [see at least paragraph 0056].

Regarding claim 10, Adest discloses a method comprising: operating an converter [see at least Figure 5, (505a)-(505d)] of a power generation system [see at least Figure 5] in response to receiving power [see at least Figure 5, (201) to (505)] and a signal [see at least paragraph 0055]; and disabling the converter in response to receiving the power while not receiving the signal [see at least paragraph 0056].
Adest discloses converters and thus fails to disclose inverters.  However, Seymour discloses the use of inverters [see at least Figure 3A, (302)].
It would have been obvious to a person of ordinary skill in the art at the time of the Applicant's invention to utilize inverters for each solar panel to create a device capable of providing the benefits of individualized data reporting and individualized module maximum power point operation, while avoiding the drawbacks of high-voltage-ratio DC-to-AC power conversion and underused conductors.
Adest in view of Seymour fails to disclose wherein disabling comprises controlling a plurality of switches to disable the inverter while not receiving the signal.  However, Edevold discloses using switches to bypass an inverter [see at least Figure 5, (56), (58) and (64)].
It would have been obvious to a person of ordinary skill in the art at the time of the Applicant's invention to utilize switches as a bypass circuit as this allows for control of the circuit, thus 

Regarding claim 11, Adest in view of Seymour in further view of Edevold teaches the method of claim 10.
Edevold discloses wherein the plurality of switches are part of an alternating-current (AC) bypass configured to pass an alternating current [see at least column 4, lines 42-62].

Regarding claim 12, Adest in view of Seymour in further view of Edevold teaches the method of claim 10.
Seymour discloses further comprising connecting a first output of the inverter to a second output of another inverter in series [see at least Figure 3A, (302) to next (302)].

Regarding claim 13, Adest in view of Seymour in further view of Edevold teaches the method of claim 10.
Adest discloses further comprising converting, using the inverter and based on receiving the signal, an input power to an output alternating- current (AC) power [see at least paragraph 0055].

Regarding claim 15, Adest discloses an apparatus [see at least Figure 5] comprising: a first converter [see at least Figure 5, (505a)-(505d)], the first converter comprising: input terminals [see at least Figure 5, (201) to (505)]; and output terminals configured to provide part of a serial voltage output that is formed while [see at least Figure 5, (505a) to (505d)] the input terminals are connected to input power from a power source [see at least Figure 5, (201a)-
Adest discloses converters and thus fails to disclose inverters.  However, Seymour discloses the use of inverters [see at least Figure 3A, (302)].
It would have been obvious to a person of ordinary skill in the art at the time of the Applicant's invention to utilize inverters for each solar panel to create a device capable of providing the benefits of individualized data reporting and individualized module maximum power point operation, while avoiding the drawbacks of high-voltage-ratio DC-to-AC power conversion and underused conductors.
Adest in view of Seymour fails to disclose a plurality of bypass switches.  However, Edevold discloses using switches to bypass an inverter [see at least Figure 5, (56), (58) and (64)].
It would have been obvious to a person of ordinary skill in the art at the time of the Applicant's invention to utilize switches as a bypass circuit as this allows for control of the circuit, thus allowing for automatic and user controlled interaction with the circuit and enabling the ability to turn off the circuit for various maintenance/repair work without shutting down the entire system.



Adest discloses wherein the power source comprises a photovoltaic power source [see at least Figure 5, (505)].

Regarding claim 17, Adest in view of Seymour in further view of Edevold teaches the apparatus of claim 15.
Adest discloses wherein the indication is associated with one or both of: an over voltage condition or an islanding condition [see at least paragraphs 0007 and 0055].

Regarding claim 18, Adest in view of Seymour in further view of Edevold teaches the apparatus of claim 15.
Edevold discloses further comprising a control unit [see at least Figure 5, (24)] configured to receive the indication and to cause the plurality of bypass switches [see at least Figure 5, (56), (58) and (64)] to disconnect, based on the indication, the first inverter from the grid [see at least column 6, lines 33-67].

Regarding claim 19, Adest in view of Seymour in further view of Edevold teaches the apparatus of claim 15.
Adest discloses wherein the indication is associated with a bypass condition [see at least paragraph 0057].


Adest discloses wherein the second inverter is configured to be disconnected from the grid based on the indication being associated with shutting down the second inverter [see at least paragraphs 0055-0057].

Claims 5 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2009/0141522 by Adest in view of US 2012/0091817 by Seymour in further view of US 6,292,379 by Edevold and US 2005/0286510 by Nakajima.

Regarding claim 5, Adest in view of Seymour in further view of Edevold teaches the system of claim 4.
Adest discloses wherein the inverter is configured to stop converting the input power to the output AC power based on the signal not being received [see at least paragraph 0056].
Adest in view of Seymour fails to teach for at least a predetermined period of time.  However, Nakajima discloses a timeout (stopping operation) which occurs after a predetermined period passes after a keep alive signal is no longer received [see at least paragraph 0087].
It would have been obvious to a person of ordinary skill in the art at the time of the Applicant's invention to utilize a predetermined time period before stopping operation to avoid instant shutdown during minor disturbances, thus allowing for the inverters to only shutdown when actually required.


Adest discloses further comprising stopping converting the input power to the output AC power based on the signal not being received [see at least paragraph 0087].
Adest in view of Seymour fails to disclose for at least a predetermined period of time.  However, Nakajima discloses a timeout (stopping operation) which occurs after a predetermined period passes after a keep alive signal is no longer received [see at least paragraph 0087].
It would have been obvious to a person of ordinary skill in the art at the time of the Applicant's invention to utilize a predetermined time period before stopping operation to avoid instant shutdown during minor disturbances, thus allowing for the inverters to only shutdown when actually required.


Conclusion
Applicant’s amendment necessitated the new grounds of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL BARNETT whose telephone number is (571)272-2879.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/JOEL BARNETT/Examiner, Art Unit 2836